Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 77-98 are pending.
Response to Arguments
The Drawing objections have been withdrawn in view of the entered replacement Drawings.

Applicant's arguments with respect to the prior art rejection of claims have been considered but are moot in view of the new ground(s) of rejection, particularly, the application of the Li reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 77-98 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. No. 2013/0301438), hereafter, “Li,” in view Lin et al (US Pub. No. 2013/0244661; cited on IDS), hereafter, “Lin.”

As to claim 77, Li discloses a Device-to-Device (D2D) resource configuration method, comprising: 
receiving, by a User Equipment (UE), D2D indication broadcasted by a D2D control node (Fig. 3, label 308, and [0032], particularly, “The eNB tasks dUE1 and dUE2 to begin a WiFi measurement process (308). As described above, each of dUE1 and dUE2 is tasked to measure only a portion of the available WiFi channels.”; eNB reading on “control node”),
sending, by the UE in response to receiving the D2D indication, a message containing D2D resource configuration request information to the D2D control node (Fig. 3, label 310 and [0032], particularly, “dUE1 and dUE2 then transmit the results to the eNB (310).”),
 receiving, by the UE, D2D resource configuration information sent by the D2D control node (Fig. 3, label 314 and [0033], particularly, “Then the eNB transmits the information regarding the selected WiFi channel to dUE1 and dUE 2 (314).”);
configuring, by the UE, D2D resources according to the D2D resource configuration information in response to D2D resource configuration request information ([0033], particularly, “dUE1 and dUE2 can then proceed with the handshaking procedures needed to connect via the selected WiFi channel (316). The handshaking between dUE1 and dUE2 can take place in a manner typical for WiFi handshaking.”).

But, Lin discloses sending, by a UE, a message containing D2D resource configuration request information to a D2D control node, wherein the D2D resource configuration request information comprises a D2D communication group identifier (Figs 19B with [0166]-[0168], particularly, “FIG. 19B illustrates the process of automatic D2D communication after device handover from the view point of a control node…Please note that for some embodiments, steps S1915 and S1916 could be skipped and the control node would arrange for D2D communications to take place as long as the same callee IDs would match between two devices such that not only two devices could communicate in D2D mode but also more than two devices may perform D2D communication together as long as they have the same callee ID or the same group ID which serves the purpose of identifying them as a D2D communication group.” That is, the callee IDs received in S1911 can be group IDs (“a D2D communication group identifier”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Li and Lin in order to more easily and seamlessly make D2D connections (Lin, [0009]).


 As to claim 88, it is rejected by a similar rationale to that set forth in claim 77’s rejection.

As to claims 78 and 89, the teachings of Li and Lin as combined for the same reasons set forth in claim 77’s rejection further disclose subsequently to receiving the D2D indication and prior to receiving the D2D resource configuration information, the method further comprises: sending, by the UE, a message containing D2D resource release request information to the D2D control node (Lin, [0176]).


As to claims 79 and 90, the teachings of Li and Lin as combined for the same reasons set forth in claim 77’s rejection further disclose the D2D resource configuration information comprises D2D configuration setup information corresponding to a resource allocation mode (Li, [0032]-[0033], and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”), D2D discovery/communication indication (AAPA, page 2, lines 9-15 and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”).
	
As to claims 80 and 91, the teachings of Li and Lin as combined for the same reasons set forth in claim 77’s rejection further disclose the resource allocation mode comprises a first resource allocation mode in which at least one D2D resource pool is allocated for the UE (Li, [0032]-[0033],  and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”), D2D discovery/communication indication (AAPA, page 2, lines 9-15 and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”).

As to claims 81 and 92, the teachings of Li and Lin as combined for the same reasons set forth in claim 77’s rejection further disclose the resource allocation mode comprises a second resource allocation mode in which dedicated D2D resource is allocated for the UE (Li, [0032]-[0033] and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”), D2D discovery/communication indication (AAPA, page 2, lines 9-15 and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”).

As to claims 82 and 93, the teachings of Li and Lin as combined for the same reasons set forth in claim 77’s rejection further disclose the D2D resource configuration information corresponding 

As to claims 83 and 94, the teachings of Li and Lin as combined for the same reasons set forth in claim 77’s rejection further disclose the D2D resource configuration information corresponding to the second resource allocation mode comprises: D2D transmission resource information, which corresponds to the second resource allocation mode, of a serving cell; and a D2D Cell Radio Network Temporary Identity (Lin, [0095], particularly, “For example the D2D ID could be cell radio network temporary identifier (C-RNTI).”).

As to claims 84 and 95, the teachings of Li and Lin as combined for the same reasons set forth in claim 77’s rejection further disclose the D2D resource pool information comprises: a D2D resource period; a D2D subframe offset; and a D2D resource time and frequency domain position (Lin, [0125], particularly, “During the migration of UE A 1011, the handover procedure from the domain of control node A 1001 to the domain of control node B 1002 could be classified under three phases--a during measurement phase 1021, a during handover phase 1022, and an after handover phase 1023.”).


As to claims 85 and 96, the teachings of Li and Lin as combined for the same reasons set forth in claim 77’s rejection further disclose the D2D resource pool comprises: a D2D transmission resource pool; and a D2D reception resource pool (Li, [0032]-[0033], and Lin, [0093]).

As to claims 86 and 97, the teachings of Li and Lin as combined for the same reasons set forth in claim 77’s rejection further disclose  configuring the D2D resources according to the D2D resource configuration information comprises when the D2D resource configuration information contains D2D transmission resource configuration setup information corresponding to the first resource allocation mode, acquiring, by the UE, the D2D resources for D2D communication in a contention-based way according to a D2D transmission resource pool corresponding to the first resource allocation mode (Li, [0032]-[0033] and Lin, [0093]).

As to claims 87 and 98, the teachings of Li and Lin as combined for the same reasons set forth in claim 77’s rejection further disclose  wherein configuring the D2D resources according to the D2D resource configuration information comprises when the D2D resource configuration information contains D2D transmission resource configuration setup information corresponding to the second resource allocation mode, initiating, by the UE, a D2D buffer state report, or waiting, by the UE, for the D2D control node to send D2D resource grant (Li, [0032]-[0033] and Lin, [0093]; the UE waits for the resource grant).


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452